Exhibit 99.1 TALON INTERNATIONAL REPORTS 2 NINE MONTH FINANCIAL RESULTS Double-Digit Year-over-Year Revenue and Net Income Increases LOS ANGELES – November 12, 2013 – Talon International, Inc. (OTCQB:TALN), a leading global supplier of zippers, apparel fasteners, trim and stretch technology products, reported financial results for the third quarter and nine months ended September 30, 2013. Highlights ● Third quarter2013 sales increased 21.6% over the same period in 2012, and sales for the first nine months of 2013 increased 22% over the same period in 2012. ● Net income for the first nine months of 2013 increased to $2.2 million, nearly 3.5 times higher than the same period in 2012. Third Quarter and Nine Month 2013 Financial Results “We are pleased to deliver another outstanding quarterly increase in revenue and a significant increase in net earnings for the quarter and year to date,” said Lonnie Schnell, Talon’s CEO. “The momentum that we have achieved in the last six consecutive quarters comes from growing our position with major worldwide specialty retailers, obtaining new brand nominations, and extending our reach into new markets.” Sales for the quarter ended September 30, 2013 were $13.7 million, reflecting a 21.6% increase over the same period in 2012. Third quarter 2013 sales included Zipper sales of $7.9 million, up 37.4% from the third quarter of 2012, and Trim sales of $5.8 million, up 5.0% from the same period in 2012. Sales of the Company’s advanced stretch technology, TekFit
